                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 COREY L. DIAMOND,                          )
                                            )
        Plaintiff,                          )
                                            )
 vs.                                        )   CIVIL ACTION 20-0098-CG-MU
                                            )
 HERMAN THOMAS,                             )
                                            )
        Defendant.                          )

                                    JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that this action be DISMISSED, prior to service of

process, because Plaintiff’s Complaint fails to establish federal-question jurisdiction;

therefore, Diamond’s complaint is dismissed as frivolous, see 28 U.S.C. §

1915(e)(2)(B)(i).

       DONE and ORDERED this 27th day of March, 2020.

                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
